Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 states “each comprising at least one respective contact surface, two respective contact surfaces of the” in which two should be replaced by the so as to state “each comprising at least one respective contact surface, the respective contact surfaces of the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language of claim 5 is confusing/unclear as there are repeated elements/words as claims 4 and 3 upon which claim 5 depends from.  For instance, it is unclear if the “two types of teeth, each tooth of each type comprising at least one contact surface…” claimed in lines 2-3 is the same two types of teeth already claimed in claim 3 or if there are additionally another two types of teeth.   

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It appears that claim 10 attempts to claim the structure shown in fig. 7, however, this does not appear to be a truncated cone shape.  A proper truncated cone is included in the figure below.  Deleting the phrase “in the form of a truncated cone” from the claim language would correct the indefiniteness.  


    PNG
    media_image1.png
    528
    630
    media_image1.png
    Greyscale

Truncated Cone

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, 12, 16, 17, 19 and 20 are rejected under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jeanneret (US 2504693 A).

    PNG
    media_image2.png
    704
    611
    media_image2.png
    Greyscale

Jeanneret fig. 1

    PNG
    media_image3.png
    119
    264
    media_image3.png
    Greyscale

Jeanneret fig. 2
Regarding Claim 1, Jeanneret discloses a Horology component (escapement wheel 1) intended to cooperate via a lubricated contact (oil film covering the surface of the pallet stones, col. 1 lines 3-5) with at least one second horology component within a horology movement (pallet stones, col. 1 lines 3-5), 
wherein the horology component comprises at least two distinct contact surfaces [3 and 4] intended to cooperate with the same second horology component (fig. 2, tooth 3 and tooth 4),
wherein the two contact surfaces are offset with respect to one another (tooth 3 and 3 of fig. 2, further stated in col. 2 lines 10-14) so as to offset respective contact zones of the two contact surfaces on the same second component (col. 2 lines 10-14, 

Regarding Claim 2, Jeanneret discloses an assembly of two horology components of a horology movement, comprising a first horology component (escapement wheel 1) cooperating via a lubricated contact (oil film, col. 1 lines 15-16) with a second horology component (pallet stones, col. 1 lines 3-5),
wherein the first horology component comprises at least two distinct contact surfaces [3 and 4] cooperating with the second horology component (fig. 2, tooth 3 and tooth 4),
	wherein the two contact surfaces are offset with respect to one (col. 2 lines 1-8) another so as to offset two respective contact zones of the two contact surfaces on the second component (contact between pallet stones and tooth 3 and tooth 4 of fig. 2, further stated in col. 2 lines 10-14), so that a first contact surface of the first horology component is adapted to displace a lubricant present on the second horology component from the first contact zone [pallet stone contact with tooth 3 of fig. 2], with which said the first contact surface comes into contact, towards the second contact zone, offset in relation to the first contact zone, with which said second contact surface comes into contact [pallet stone contact with tooth 4 of fig. 2], the two contact zones 
.
Regarding Claim 3, Jeanneret discloses a wheel for a horology movement (escapement wheel 1), intended to cooperate via a lubricated contact (oil film covering the surface of the pallet stones, col. 1 lines 3-5) with at least one second horology component (pallet stones, col. 1 lines 3-5), 
wherein the wheel comprises at least two distinct teeth (fig. 2, tooth 3 and tooth 4), each comprising at least one respective contact surface, two respective contact surfaces of the two distinct teeth being intended to cooperate with the same second horology component (surface of the pallet stone, col. 2 lines 15-16),
wherein the two respective contact surfaces of the two distinct teeth are offset with respect to one another (col. 2 lines 1-8), so as to offset contact zones of the two respective contact surfaces on the same second component (col. 2 lines 10-14), so that a first contact surface of a first tooth is adapted to displace a lubricant present on a second horology component towards a surface on which the second contact surface will subsequently come into contact with the second tooth (col. 2 lines 28-32).

Regarding Claim 4, Jeanneret discloses the wheel for a horology movement according to claim 3, wherein the two distinct teeth are two consecutive teeth (col. 2 lines 16-18, “alternatively displaced by adjacent teeth”).

Regarding Claim 5, Jeanneret discloses the wheel for a horology movement according to claim 4, wherein the wheel comprises two types of teeth (fig. 2, tooth 3 and tooth 4), each tooth of each type comprising at least one contact surface intended to cooperate with the same second horology component (col. 2 lines 10-14), the respective contact surfaces of the two types of teeth being offset in relation to one another (col. 2 lines 10-14), wherein the wheel comprises an alternation of a tooth of the first type with a tooth of the second type (col. 2 lines 16-18), so that a contact surface of a first tooth according to the first type is adapted to displace the lubricant present on a second horology component towards a surface with which the contact surface of a successive second tooth according to the second type will subsequently come into contact, and vice versa (col. 2 lines 28-32).

Regarding Claim 6, Jeanneret discloses the wheel for a horology movement according claim 3, wherein the two contact surfaces of two distinct teeth are offset with respect to one another according to a symmetry in relation to a median horizontal plane of the wheel perpendicular to an axis of rotation of the wheel (col. 2 lines 2-8, “disposed respectively on opposite sides of the center line of the teeth”).

	Regarding Claim 7, Jeanneret discloses the wheel for horology movement according to claim 3, wherein the two contact surfaces of two distinct teeth are offset with respect to one another in relation to a horizontal plane perpendicular to the axis of rotation of the wheel (col. 2 lines 2-8, “disposed respectively on opposite sides of the center line of the teeth”).  Further, Jeanneret also discloses the wheel for horology 

	Regarding Claim 8, Jeanneret discloses the wheel for a horology movement according claim 3, wherein the wheel comprises at least two distinct teeth (tooth 3 and tooth 4, fig. 2), each comprising an outermost surface forming a contact surface distinguished by a cut-out forming a recessed surface positioned differently in relation to the outermost surface on each of the two teeth (chamfered, tooth 3 to the one, tooth 4 towards the opposite side, col. 2 lines 1-4).

Regarding Claim 11, Jeanneret discloses an assembly for a horology movement comprising a wheel according claim 3 and a second horology component (pallet stones, col. 1 lines 3-5), the wheel cooperating via a lubricated contact with the second horology component (oil film, col. 1 lines 15-16), the wheel comprising at least two distinct contact surfaces cooperating with the second horology component (col. 2 lines 10-14), wherein the two contact surfaces are offset with respect to one another so as to offset their two respective contact zones on the second component (col. 2 lines 10-14), that a first contact surface of the wheel is adapted to displace a lubricant present on the second horology component of the first contact zone, with which the first contact surface 

Regarding Claim 12, Jeanneret discloses an escapement device for a horology movement, wherein the escapement device comprises a wheel according claim 3, wherein the wheel is an escapement wheel (fig. 1, escapement wheel 1) cooperating with an escapement lever (pallet stones, col. 1 lines 3-5, are part of an escapement lever).

Regarding Claim 16, Jeanneret discloses a method of manufacturing a horology component (escapement wheel 1, fig. 1) according to claim 1, the horology component being intended to cooperate via a lubricated contact (oil film covering the surface of the pallet stones, col. 1 lines 3-5 ) with at least one second horology component (pallet stones, col. 1 lines 3-5), the horology component comprising at least two contact surfaces intended to cooperate with a same second horology component (tooth 3 and tooth 4, fig. 2), wherein the method of manufacturing comprises a stage of manufacturing (chamfering, col. 1 lines 23-30) said two contact surfaces in an offset manner in relation to one another so as to offset their contact zones on the same second component (col. 2 lines 10-14), so that a first contact surface is adapted to displace a lubricant present on a second horology component towards a surface with 

	Regarding Claim 17, Jeanneret discloses the method of manufacturing a horology component according to claim 16, wherein the stage of manufacturing the two contact surfaces in an offset manner comprises a cutting stage of an outermost surface of a tooth in order to form a contact surface and a recessed surface that are contiguous (chamfering, col. 1 lines 23-30, is a form cutting).

	Regarding Claim 19, Jeanneret discloses the wheel for a horology movement according claim 4, wherein the two contact surfaces of two distinct teeth are offset with respect to one another according to a symmetry in relation to a median horizontal plane of the wheel perpendicular to an axis of rotation of the wheel (col. 2 lines 2-8, “disposed respectively on opposite sides of the center line of the teeth”).

Regarding Claim 20, Jeanneret discloses an escapement device for a horology movement, wherein the escapement device comprises an assembly for a horology movement according to claim 11, in which the wheel is an escapement wheel and the second horology component is an escapement lever (lever escapements, col. 1 lines 1-2, and pallet stones, col. 1 lines 4-5, understood as part of an escapement lever).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanneret as applied to claim 12 above, and further in view of Tu (US 20180373201 A1), the US publication of WO2017109004 discussed in the applicant’s specification.
Regarding Claim 13, Jeanneret discloses an escapement device for a horology movement according to claim 12, however Jeanneret does not disclose an escapement lever that comprises two distinct parts.  
Tu discloses multiple embodiments of an escapement lever that comprises two distinct parts, for instance fig. 8 includes a first escapement wheel [1], blocking-lever [3], and a second escapement wheel [2] (Tu fig. 8).  Additionally, page 12 lines 22-26 of applicant’s specification states that a lever produced as two distinct parts is disclosed by Tu.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the escapement lever of Jeanneret comprise two distinct parts, as taught by Tu, in order to minimize the release of energy provided by the balance (Tu par. 0069).  Given this benefit, it would have been obvious to one of ordinary skill in the art to form the escapement device of claim 13 with an escapement lever that comprises two distinct parts.  

    PNG
    media_image4.png
    354
    453
    media_image4.png
    Greyscale

Tu Figure 8

	Regarding Claim 14, Jeanneret discloses at least one wheel [1] according to claim 3 (Jeanneret fig. 1).  Jeanneret does not, however, explicitly disclose a horology movement.  Tu, in addition to a first escapement wheel [1], blocking-lever [3], and a second escapement wheel [2] (Tu fig. 8), discloses a timepiece [600], in particular a wristwatch, with a watch movement [500], in particular a mechanical movement (Tu par. 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements of the escapement wheel of Jeanneret into the first escapement wheel of Tu for the benefits to lubrication and then further extend the invention to the horology movement as disclosed by Tu.   Moreover, it 

	Regarding Claim 15, Jeanneret discloses at least one wheel [1] according to claim 3 (Jeanneret fig. 1).   Jeanneret does not, however, explicitly disclose a timepiece.  Tu, in addition to a first escapement wheel [1], blocking-lever [3], and a second escapement wheel [2] (Tu fig. 8), discloses a timepiece [600], in particular a wristwatch, with a watch movement [500], in particular a mechanical movement (Tu par. 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements of the escapement wheel of Jeanneret into the first escapement wheel of Tu for the benefits to lubrication and then further extend the invention to the timepiece as disclosed by Tu.   Moreover, it is a known technique in the art and predictable use of an escapement wheel, such claim 3 disclosed by Jeanneret, within inventions for timepieces as Tu shows.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeanneret.   
Regarding Claim 18, as stated above Jeanette recites the method of manufacturing a horology component according to claim 17, however Jeanneret does not explicitly disclose that the cutting is by machining.  However, it is known technique in the art of constructing horology components that a cutting stage may be completed by machining.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the cutting stage of claim 17 as disclosed by Jeanneret with machining as there are a finite number of predictable .  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While Jeanneret discloses the wheel for horology according to claim 8, it lacks having a rectangular recessed surface, substantially parallel to a plane contact surface, nor the two contact surfaces being separated by a wall positioned perpendicular to the axis of rotation.  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Niwa et al. (CN-101952783-A) and Katsuya (CH-703781-A2) disclose teeth for escapement wheels with two contact surfaces and a recessed rectangular surface. However, these disclosures provide for step portions on the escapement teeth that hold and provide lubricant instead of alternatingly displacing lubricant on the pallet stones or escapement lever.  Thus, while the shapes appear correct, the application of Niwa et al. and Katsuya to Jeanneret does not provide an obvious modification sufficient to result in the wheel of claim 8 with a rectangular recessed surface with a wall positioned perpendicular to the axis of rotation.  

    PNG
    media_image5.png
    436
    439
    media_image5.png
    Greyscale

Niwa et al. fig. 31

    PNG
    media_image6.png
    340
    239
    media_image6.png
    Greyscale

Katsuya Fig. 6
Takuya (EP 2251746 A2) appears close to a tooth portion of an escapement wheel with two contact surfaces including a rectangular recessed surface [132b], however the specification teaches away lubricating means on the distal end using a step portion for retention of lubricating oil and instead goes in a different direction of benefiting wear resistance by anodic oxide film [133] (Takuya fig. 5). 

    PNG
    media_image7.png
    353
    293
    media_image7.png
    Greyscale

Takuya Fig. 5
 
Hintze (EP-1637938-A1) discloses pallets of an escapement mechanism anchor having a capillary channel between the rest plane and the vanishing plane of the pallet serving as a lubricant reservoir to provide lubrication between the teeth of an escapement wheel and the pallet of the escapement mechanism.  
Burri et al. (EP-3067757-A1) discloses micromechanical parts, in particular a microstructured zone that may be part of the pallets or escapement wheel teeth of an 
Gretzschel et al. (EP 2107434 A1) discloses michromechanical aspects of the components of an escapement mechanism to significantly reduce the friction between components such that lubricants should be, if possible, completely avoided.  
Richard and Bourban (US 9958830 B2) discloses michromechanical aspects and crystalline planes of horology components, but does not teach providing a recess for purposes specifically related to lubrication albeit relating to the contact surfaces of pallet stones and escapement wheels.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 7:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844